DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.
 

Introductory Remarks
	In response to communications filed on 22 December 2021, claims 1, 8, 17, and 36 are amended per Applicant's request. Claims 2, 4, and 18 are cancelled. No claims were withdrawn. Claims 37-38 are new. Therefore, claims 1, 3, 5-17, and 36-38 are presently pending in the application, of which claims 1 and 17 are presented in independent form.

The previously raised 103 rejection of the pending claims is maintained.



Response to Arguments
Applicant’s arguments filed 22 December 2021 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant’s argument that “the claimed subject matter, rather than providing a semantic network, provides a process for the user to dynamically construct a semantic network that represents the user’s individual thoughts and intentions…using computerized agents and user-directed semantic networking…the purpose of the claimed invention is not simply to create a semantic network…[but] is part of a dynamic process of semantic synthesis to supply the agents with a semantic network with which to interact” (see Remarks, p. 10) is unpersuasive.
Dawson at [0024] (and other sections; see the 103 rejection below) explicitly states that the disclosure pertains to “[using] semantic networks to represent knowledge, most especially personal experience and knowledge”—i.e., representing the user’s individual thoughts and intentions)—“and that the availability of said knowledge facilitates human-machine collaboration”—i.e., a dynamic process of semantic synthesis to supply the agents with a semantic network with which to interact.
Thus, the claimed invention does not distinguish over the prior art.
Applicant attempts to distinguish Dawson from the claimed invention by stating that the claimed subject matter does not just “simply provid[e] a semantic network”, but rather a whole process involving agents (see Remarks, p.10). 
However, this argument is unpersuasive. There is nothing specific within the coding of the agents themselves that distinguishes over Dawson or Omoigui. The agents may act autonomously, but the claimed subject matter is directed to the agents operating on the semantic network, rather than a particular manner of how those agents go about executing those processes, e.g., through any particular implementation of coding instructions.
Applicant states that agents typically operate with “complex reasoning”, which cannot be supported by a semantic network, which is “a comparatively low-expressivity knowledge representation”. Applicant then states that the knowledge representation in such systems are typically quite complex (i.e., expressive). See Remarks, p. 10)
However, Applicant’s arguments are unpersuasive. There is nothing to quantify the relative complexity or non-complexity of agents. In Applicant’s claims, the agents are claimed to operate autonomously and without much user input. It cannot be ascertained whether this is supposed to be regarded as “complex” or “non-complex”, compared to, e.g., Omoigui’s agents. Thus, Applicant is basing arguments on something that literally cannot be quantified.
Additionally, Applicant makes a conclusory jump that because in the prior art, agents are used, therefore the knowledge representation must be complex. However, there is nothing in the prior art to support Applicant’s conclusory statement, i.e., it is not inherent nor necessarily implied that simply the use of agents in a system must mean that a complex underlying knowledge representation must exist.
Lastly, Omoigui does state that the knowledge representation is a semantic network, despite using agents to operate on that semantic network. See, e.g., Omoigui, [0581], [1324-1326], etc. Thus, this contradicts Applicant’s assertion that all prior art systems employing agents must have used a more complex knowledge representation as opposed to the simple semantic network as was being claimed.
Therefore, Applicant’s argument that “the claimed subject matter uses a plurality of simple automaton agents, and through this simplicity confers many technical advantages over conventional, far more complex [typical] agent systems [e.g., as seen in Omoigui which includes reasoning and inference capabilities]” (see Remarks, p. 10) is unpersuasive for at least the foregoing reasons.
For at least the foregoing reasons, the 103 rejection is maintained.







Claim Objections
Claims 1 and 17 are objected to because of the following informalities: the claims recite “and/or”. This should be “or”. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-17, and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The independent claims 1 and 17 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 17 recite “synthesize a semantic network representing thoughts and/or intentions of an entity”.
Specification, [0040] states that “Thought networking, and semantic synthesis as made available, for example, by Primal Fusion, Inc. of Waterloo, ON, Canada, www.primal.com, provides a good method and system for generating user-directed semantic networks that represent a user’s knowledge relative to a domain. Semantic synthesis constructs semantic networks that encode such thoughts and intentions of the user”. However, “thought networking” and “semantic synthesis” were referenced in the context of Primal Fusion (the applicant) and their website, without any disclosure to support how the thought networking and semantic synthesis was being interpreted or embodied in the present application.
Furthermore, the Specification fails to explain how the thoughts and intentions of a user are encoded, or how this information is captured.
Therefore, claiming that the semantic network can represent “thoughts” and/or intentions of an entity (i.e., user), fails to comply with the enablement requirement.
Dependent claims 3, 5-16, and 36-38 are rejected for at least by virtue of their dependency on their respective independent claims, and for failing to cure the deficiencies of the independent claims.






Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 5-15, 17, and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dawson et al. (“Dawson”) (US 2010/0228693 A1), in view of Omoigui (“Omoigui”) (US 2003/0126136 A1).
	Regarding claim 1:  A system of computerized agents and user-directed semantic networking, the system comprising:
	a plurality of computing devices in a computer network (Dawson, [FIG. 2] and [Claim 25], where a plurality of client computers associated with a plurality of users (item 201) may communicate over the Internet (i.e., “a computer network”) with a Web Server (item 202));
	a non-transitory, computer-readable storage medium having stored thereon processor-executable instructions that, when executed by one or more computing devices, cause the one or more computing devices to (Dawson, [0045-0046], where the client computer program product comprises computer program code for controlling one or more processors for carrying out the disclosed steps, and may be provided in a computer-readable form as source code, machine code, or any metacode (i.e., “nstructions”) stored in non-volatile memory (i.e., “non-transitory, computer-readable storage medium”)):
	synthesize a semantic network representing thoughts and/or intentions of an entity (Dawson, [0029], where a semantic network is developed (i.e., “synthesized”) in an iterative procedure of human-machine communication (i.e., “user-directed semantic networking”1), the semantic network representing both personal experience and knowledge (i.e., “representing thoughts and/or intentions of an entity”)), said semantic network being stored as a data structure including a representation of knowledge with edges representing semantic relations and at least two nodes representing distinct concepts (Dawson, [0272], where a set of semantic networks is used as an underlying data structure for content, which may be stored in memory (Dawson, [0046] and [0049]). See Dawson, [0015], where the semantic network comprises concepts (i.e., “nodes”) and relations between concepts (i.e., “edges”), e.g., in the form of concept-relation-concept (CRC) triples (i.e., “at least two nodes representing distinct concepts”). See Dawson, [0230-0231], where concepts are represented as nodes in the semantic network. See Dawson, [0073], where edges of a new concept may be drawn to an existing concept in the semantic network to form a new connection/relation (implying that the “relations” are represented as edges, as claimed)), said non-transitory computer-readable storage medium being accessible by said plurality of computing devices in said computer network via a network interface (Dawson, [0058], where the client computer comprises a CPU, memory, and a communication interface (i.e., “network interface”) for communication with a network. See Dawson, [0046], where the client computer program product comprises code for carrying out all steps that are to be carried out by the client computer, which may be provided in any computer-readable form (such as source code, machine code, etc.) that is stored in any volatile or non-volatile memory accessible via a wide-area network such as the Internet);
	a plurality of computer-implemented agents deployed within said computer network, said agents executing on one or more processors of said plurality of computing devices within said computer network, wherein [at least one agent] is configured to read and modify the data structure storing the semantic network … (Dawson, [0174-0207], where the system comprises of various agents, where some of those agents are configured to interact with a semantic network (see Dawson, [0026]), where the agents modify (“interact with”) the semantic network). See also Dawson, [0052], where the agents execute on processors within the server (that is part of the computer network) for modifying (“interacting with”) a semantic network.
Note that “reading” a semantic network implicitly precedes “modifying” a semantic network (i.e., since the agent would first have to determine/read the semantic network before applying the appropriate modifications); thus in this manner, because Dawson’s agents are capable of modifying the semantic network, they are also implicitly capable of reading the semantic network as claimed. See Dawson, [0251], where the disclosed steps that were shown to be executed by the server may be executed at the client (item 201); see also Dawson, [0093], where the client computer program product comprises computer program code for controlling one or more processors a client computer to carry out the steps (i.e., “said agents executing on one or more processors of said plurality of computing devices within said computer network”)),
wherein said first computing device is configured to access said non-transitory computer-readable storage medium via said network interface (Dawson, [0058], where the client computer comprises a CPU, memory, and a communication interface (i.e., “network interface”) for communication with a network. See Dawson, [0046], where the client computer program product comprises code for carrying out all steps that are to be carried out by the client computer, which may be provided in any computer-readable form (such as source code, machine code, etc.) that is stored in any volatile or non-volatile memory accessible via a wide-area network such as the Internet), and 
wherein said user interface is configured to permit the user to enter one or more inputs via said user interface and cause at least one of creating or modifying the semantic network by at least one of adding or deleting at least one of vertices or the edges from the semantic network, resulting in the semantic network being configured by the user (Dawson, [0116-0118], where the browser plug-in (“user interface”) permits a user to create/modify/delete a concept (“vertex”) and/or concept relation (“edge”) within the semantic network. See also Dawson, [0271], where the system provides user interfaces and functionality allow a user to edit system-generated semantic networks (e.g., editing one or more semantic networks), and user interfaces and related functionality permitting users to create their own semantic network, such as by direct user input).
	Dawson does not appear to explicitly teach [wherein] each of the plurality of agents [is configured to interact with the semantic network]; and wherein said plurality of computer-implemented agents is selected by a user from a register of pre-configured agents via a user interface displayed on a first computing device of said plurality of computing devices, and wherein said agents operate without instructions from the user or any other user after initial deployment within said computer network.
	Omoigui teaches [wherein] each of the plurality of agents [is configured to interact with the semantic network] (Omoigui, [0387], where an agent is the main entry point into the semantic network (i.e., “each of the plurality of agents is configured to interact with the semantic network”)); and
wherein said plurality of computer-implemented agents is selected by a user from a register of pre-configured agents via a user interface displayed on a first computing device of said plurality of computing devices (Omoigui, [0424], where users may selectively add/remove agents via a Blender Wizard, which is a user interface designed to facilitate users in creating Blenders. See, e.g., Omoigui, [FIG. 14], where a page of an Add Blender wizard is displayed, where users add and remove agents from the Semantic Environment to or from the Blender. See Omoigui, [Claim 1], where a client (i.e., a remote computer (Omoigui, [0022]) provides a user interface for a user to communicate with the servers, including customizing user preferences (i.e., “via a user interface displayed on a first computing device”). See Omoigui, [0204], where users may discover new server-side agents or client-side agents created by others (friends or colleagues), in which the browser allows users to navigate and locate additional agencies (Omoigui, [1209]) (i.e., “a register of pre-configured agents via a user interface”). See also Omoigui, [0192-0203], for a list of pre-configured agents that users may select from (including a default agent, which is a standardized, non-user modifiable agent presented to the user). See, e.g., Omoigui, [1319], where a user may add new agents into his semantic environment).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Dawson and Omoigui (hereinafter “Dawson as modified”) with the motivation of providing user-driven customization by allowing users to selectively choose which agents to deploy without the user having to manually create, configure, and/or maintain each agent being utilized by the user. Additionally, having agents perform distinct, dedicated functions with the motivation of increasing efficiency (i.e., being specifically configured to analyze specific types of information, such as email, breaking news, or other resources, which may have specific URL links, adapters, handlers, etc., which would be faster to process if an agent were specifically configured to handle such data objects).
Furthermore, it would have been obvious to have each agent to interact with a semantic network in order to allow agents to execute their functions based on a contextual understanding of the data that is provided by the semantic network. For example, since language may change over time, or a particular group of users such as enterprise users may have company-specific language, in this manner by having a semantic network pertaining specifically to those users/enterprise groups, the agents may utilize those specific semantic networks to find, e.g., relevant breaking news information or emails based on contextual analysis of the data provided by the semantic network.
	Although Dawson as modified does not appear to explicitly teach wherein said agents operate without instructions from the user or any other user after initial deployment within said computer network, the only differences between Dawson/Omoigui and the claimed invention is that Dawson/Omoigui may involve interactions with users, whereas the claimed invention offloads these tasks/processes to agents. However, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See In re Venner, (CCPA 1958). Therefore, one of ordinary skill in the art would have found it obvious to have substituted the user interactions with purely computing components, such as, e.g., the use of agents running on the various disclosed devices, with predictably equivalent operating characteristics (i.e., the steps of adding portions of a resource to the semantic network, and augmenting the newly added data with information pulled from additional resources).

	Regarding claim 3: Dawson as modified teaches The system of claim 1, wherein the plurality of agents includes at least one of a data mining agent, search agent, personal agent or shopping agent (Dawson, [0174], where the semantic search component of the system comprises of conceptual search and web-crawling using dedicated agents (“search agent”, “data mining agent”)). 

	Regarding claim 5: Dawson as modified teaches The system of claim 1, wherein the system is configured to allow at least one of the plurality of agents to be selected by at least one of the plurality of users (Omoigui, [0424], where users may selectively add/remove agents).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Dawson and Omoigui with the motivation of providing user-driven customization by allowing users to selectively choose which agents to deploy, e.g., users may want to deploy agents that control how information is aggregated in the current context of the user’s task (see Omoigui, [0068]).

	Regarding claim 6: Dawson as modified teaches The system of claim 1, wherein the user interface is a graphical user interface (Dawson, [0117-0139], where the user may utilize a user interface to create a semantic network. See also Dawson, [0223], where the user interface is implemented as a web browser plug-in (the web browser being a graphical user interface)). 

	Regarding claim 7: Dawson as modified teaches The system of claim 6, wherein the user interface further includes mind-mapping software or ontology-building software (Dawson, [FIG. 7] and [0116-0118], where the user interface allows the user to create/delete/modify a concept. See also Dawson, [0117-0139], where the user may utilize the user interface to create a semantic network (“ontology-building software”)). 

	Regarding claim 8: Dawson as modified teaches The system of claim 6, wherein the user-interface presents values for the user to change, the option to add entries or the option to delete entries (Dawson, [FIG. 7] and [0116], where the user interface allows the user to create/delete/modify a concept). 

	Regarding claim 9: Dawson as modified teaches The system of claim 8, wherein the value or entries are modifiable by user selection with a cursor, mouse-pointer or keyboard (Dawson, [0558], where the client computer comprises an input device such as a keyboard, mouse, etc.). 

	Regarding claim 10: Dawson as modified teaches The system of claim 9, wherein the option to add entries includes a synthesized concept presented to the user for adding to the semantic network (Dawson, [0113], where the machine utilizes internal and external knowledge sources to determine appropriate concepts and their relations. The machine harnesses web intelligence (essentially a formulation of requests to web services, agents, brokers, databases, ontologies, etc.). See Dawson, [0116] and [0125], where a browser plug-in allows the user to accept or reject new semantic network connections made by the machine, individually or as a whole. See, e.g., Dawson, [0218], where upon receiving the machine-enhanced semantic network, the user either accepts or rejects some or all of the machine’s proposal. The user-approved semantic network can be sent back to the system, permitting the system to make new semantic connections to the just-approved connections). 

	Regarding claim 11: Dawson as modified teaches The system of claim 1, wherein at least one of the agents synthesizes a concept to the semantic network (Dawson, [0217], where a user sends a semantic network consisting of a main or root topic and references to related sources, where the machine responds with an expanded semantic network. See Dawson, [0113], where the machine may utilize internal and external knowledge sources to determine appropriate concepts and their relations. The machine harnesses web intelligence, which is essentially a formulation of requests to web services, agents, brokers, databases, ontologies, etc. See also Dawson, [0174-0209], which includes the machine having a variety of components for performing semantic knowledge building (e.g., including natural language parser, lexical chains, latent semantic analysis, concept extraction, concept disambiguity, concept similarity, relation extraction, semantic network composition, knowledgebase manager, etc.)). 

	Regarding claim 12: Dawson as modified teaches The system of claim 1, wherein at least one of the edges represents a semantic relationship between the two distinct concepts (Dawson, [0066], where a semantic network allows both human and machines to add knowledge in the form of triples: subject-predicate-subject (concept-relation-concept), i.e., the “predicate” representing a “semantic relationship”. See also Dawson, [0073], where edges of a new concept may be drawn to an existing concept in the semantic network to form a new connection/relation (implying that the “relations” are represented as edges, as claimed)). 

	Regarding claim 13: Dawson as modified teaches The system of claim 12, wherein:
	at least one of the concepts is weighted based on preferences of a user; at least one of the edges is weighted based on the strength of the semantic relationship; or at least one or more results are delivered to the user in an order based on preferences of the user (Dawson, [0041], where concepts and relations include a concept/relation metadata which comprises at least one of a numeric weight associated with each concept (the weight being positive/negative, the latter case showing a “negative affinity”). See also Dawson, [0248], item (ix), where concepts may be weighted according to significance assigned by a human, i.e., user). 

	Regarding claim 14: Dawson as modified teaches The system of claim 1, wherein the first agent of the plurality of agents changes a value, adds or deletes an entry in the semantic network (Dawson, [0140-0144], where the machine (“agent”) adds/edits an entry to the semantic network). 

	Regarding claim 15: Dawson as modified teaches The system of claim 14, wherein the second agent of the plurality of agents acts upon or in response to the changed value, addition or deletion of the entry (Dawson, [0091], where the system modifies the set of one or more semantic networks in response to user input (the user having provided the root concept/topic and optionally, a resource (Dawson, [0071] and [0230])). The system may also automatically determine a further resource (i.e., “detecting said first single dedicated function [of having a semantic network modified], and in response to said detecting, [performing the rest of the steps]”). Note that the modifications to the semantic network include creating/deleting/modifying a concept, concept relation, and terms belonging to a concept (see Dawson, [0116-0119])). 

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

	Regarding claim 36: Dawson as modified teaches The system of claim 1, further comprising an agent design module configured to allow said user to generate and configure additional agents configured to be deployed within said computer network and perform operations on said semantic network via said network interface (Omoigui, [0302], where client-side User State includes configuration options and preferences such as Skins, etc. See Omoigui, [0469], where users may create a Special Agent, which is a Smart Agent based on a Context Template. See also Omoigui, [0490], where Custom Special Agents may be created as well. See also Omoigui, [1232], where users may utilize a user interface for creating and editing Smart Agents, and can be added to Blenders. Recall from Omoigui, [0387], where an agent is the main entry point into the semantic network (i.e., “agents configured to be deployed within said computer network and perform operations on said semantic network the semantic network…”). See Omoigui, [0349], where the system comprises a server comprised of several components including a Knowledge Integration Server (KIS) and Knowledge Base Server (KBS), where all objects or events in a given hierarchy are active Agents that return data objects for presentation to the client via a communication medium such as the Internet or an intranet (i.e., “via said network interface”)).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Dawson and Omoigui with the motivation of allowing custom configurations in situations where system-provided agents do not meet a user’s needed/required/desired functionalities.

	Regarding claim 37: Dawson as modified teaches The system of claim 1, wherein said plurality of agents comprise:
	a first agent executing on said first computing device, said first agent configured to perform a first single dedicated function (Dawson, [0113] and [0115], where the human and machine elements communicate through a client (item 201) and web server (item 202), where operations of the first agent are being executed on the first computing device, and thus are performing a “first single dedicated function”, i.e., dedicated to performing operations for the first computing device), said dedicated function comprising:
	monitoring activity of one of more native applications executing on said first computing device for actions by said user (Dawson, [0113] and [0115-0139], where the human-machine interactions for developing personal knowledge is iterative. The human and machine elements communicate through a client (item 201) and web server (item 202). The client, via a browser plug-in (i.e., “one or more native applications executing on said first computing device”), allows the user to perform a series of functions, i.e., interacting with the web server, including making modifications to the stored semantic network(s); see also Dawson, [0155], where the server is responsible for supporting client sessions to facilitate human-machine interactions (implying that the server is monitoring the activities of the client, e.g., such as those activities disclosed in Dawson, [0115-0139]));
	in response to determining that said user has accessed content using said one or more native applications, clipping a portion of said accessed content (Dawson, [0228] and [FIG. 10], where the user has the capability to select only that part of the web resource (page/document) that is of interest to personal knowledge construction (though selection of the entire resource is also possible) (i.e., “clipping a portion of said accessed or created content”). See Dawson, [0223], where the user interface of Dawson, [0228] and [FIG. 10], is operated via a web browser (i.e., “has accessed or created content using said one or more native applications”));
	accessing, via an application programming interface and said network interface, said data structure storing said semantic network; and modifying, without an instruction from the user or any other user, the semantic network by adding said portion of said accessed content to said semantic network (Dawson, [0229-0230], where the user adds a resource to personal knowledge by pushing the button “I like it!”. A list of new propositions (concept-relation-concept) comes back to the user from the machine after the client has communicated with a server, the server being provided with a single node in the semantic network and a single resource reference to build personal knowledge. The user can select or reject the propositions accordingly. See Dawson, [0218], where the accepted proposals are made part of the user’s personal knowledge, where the machine is permitted to make new semantic connections to the user-approved connections (i.e., “adding said portion of said accessed or created content to said semantic network”). Since the semantic network was modified by the machine, this indicates that the system (first) accessed the data structure storing the semantic network, as claimed, before making those modifications to the semantic network.
See Dawson, [0114-0115], where the system contains two separate physical entities exhibiting different behaviors where in order to get two entities or systems to work together, a communication protocol is required. Another term for this protocol is “application programming interface (API)”), where an API enables a client-server programming model where any number of different client implementations and any number of different server implementations are possible (i.e., “via an application programming interface”). Communication between the client and web server take place via the Internet or generally any other type of wide area network using, e.g., the client’s communication interface of Dawson, [0058] (i.e., “via…said network interface”).
See Omoigui, [1324-1326], where an agent receives information, classifies it, and automatically adds it to the semantic network (i.e., “[modifying,] without an instruction from the first or any other user, [the semantic network by adding said portion of said accessed content to said semantic network]”));
	a second agent executing remotely from said first computing device, said second agent configured to perform a second single dedicated function distinct from said first single dedicated function (Dawson, [0113] and [0115], where the human and machine elements communicate through a client (item 201) and web server (item 202), where operations of the first agent are being executed on the first computing device, and thus are performing a “first single dedicated function”, i.e., dedicated to performing operations for the first computing device. Similarly, operations of the second agent are being executed on a device remote from the first computing device, and thus are performing a “second single dedicated function”, i.e., dedicated to performing operations for the remote device. See also Dawson, [0114], where the current system contains two separate physical entities exhibiting different behaviors, where in order to get the two entities or systems to work together, an application programming interface (API) is required (i.e., implying that the agent operating on the client is distinct from the agent operating at the remote server/system) (i.e., “perform[ing] a second single dedicated function distinct from said first single dedicated function”)), said second single dedicated function comprising:
	detecting said first single dedicated function being performed by said first agent and, in response to said detecting, accessing said data structure via said network interface (Dawson, [0091], where the system automatically modifies the set of one or more semantic networks in response to user input (see Dawson, [0228], where the user may select a part of the web resource that is of interest to personal knowledge construction, which is a type of user input). The system may include further means for automatically determining a further resource, which involves carrying out an automated search in a set of resources available via a wide-area network (see Dawson, [0089]).
See also Dawson, [0091], where the system modifies the set of one or more semantic networks in response to user input (the user having provided the root concept/topic and optionally, a resource (Dawson, [0071] and [0230])). The system may also automatically determine a further resource (i.e., “detecting said first single dedicated function [of having a semantic network modified], and in response to said detecting, [performing the rest of the steps”)) and augmenting said semantic network with a connection to another semantic network or with information from a source external to said computer network (Dawson, [0071], where the machine invokes a conceptualization process in order to add new connections (i.e., “attaching the harvested information”) to a semantic network of personal knowledge. The resources from which the conceptualization process draws upon can either be generated by the machine or specified by the user. Note that resources include external knowledge sources via a network (Dawson, [0115]), including other semantic networks, ontologies, etc. from other, specific sources (Dawson, [0031]); thus in this manner, the resources correspond to the claimed “source external to said computer network”). See Dawson, [0066], where knowledge may be added in the form of triples: subject-predicate-object (concept-relation-concept) (i.e., “augment at least one of the nodes”)), said augmenting comprising:
	accessing, by the network interface, the semantic network and obtaining a seed concept (Dawson, [0224], where a user defines a topic or focus of interest (i.e., “seed concept”); in the example, it is “special relativity”. See also Dawson, [0294], where the system can record data related to the topic of interest and generate and/or modify the user’s personal semantic network on this basis (suggesting that the user may define a focus or topic of interest based on the user’s previously-created personal semantic networks). See also Dawson, [0113], where if the user does not specify resources relevant to the personal knowledge domain, the machine can invoke a discovery step based on the concepts contained in the semantic network (i.e., “accessing…the semantic network and obtaining a seed concept”));
	accessing, by the network interface, a reference corpus and obtaining one or more concepts from said reference corpus relevant to said seed concept (Dawson, [0227] and [0230-0231], where personal knowledge construction is connected to the Web, where search engine results are measured by their relevancy to the semantic network that is representing personal knowledge. The machine generates a list of new propositions (i.e., “obtaining one or more concepts from said reference corpus”) after being provided with the single node (i.e., “seed concept”) and resource reference(s) by the user (i.e., “reference corpus”) (note that more than one resource reference may be present; see Dawson, [0060], where the server includes a component configured to receive information about at least one resource from the client computer, and extracts semantic structures from the at least one resource. See Dawson, [0113], where the system performs the extraction of semantic structures by accessing the resource(s), preprocesses text-based documents by identifying text zones, parsing sentences, etc.));
	determining whether said one or more concepts from said reference corpus are semantically relevant to said seed concept (Dawson, [0113], where the machine preprocesses text-based documents including performing lexical and terminological analysis, and syntactically analyzes the data leading to incipient semantic structures, i.e., concept-relation-concept triples. The machine then performs conceptualization and disambiguation, which requires the machine to use internal and external knowledge sources to determine appropriate concepts and their relations (i.e., “determining whether said one or more concepts from said reference corpus are semantically relevant to said seed concept”), and the significance of both with respect to the main interest of personal knowledge expressed by the user); and
	adding said one or more semantically relevant concepts to said semantic network (Dawson, [0071], where the machine invokes a conceptualization process by drawing upon resources in order to add new connections to a semantic network of personal knowledge (i.e., “adding said one or more semantically relevant concepts to said semantic network”). Recall from [0113], where the semantically relevant concepts were determined by the machine and accepted/rejected by the user. See Dawson, [0271], where the user, via a user interface, accepts and/or rejects proposed facts presented in a concept map, resulting in the editing of the one or more semantic networks); and
	a third agent executing on said first computing device, said third agent configured to access, via said network interface, said data structure storing said semantic network and detect modifications to said semantic network and transmit a notification to said user interface based on said modifications (Omoigui, [1209], where users are instantly notified when new agencies (i.e., agents associated with querying for certain data) are available (i.e., “transmit a notification to said user interface based on said modifications”, the modifications pertaining to newly added agents and data). See also Omoigui, [0664], where an Email Knowledge Agent serves as a notification source indicating that there is new and relevant information the user might be interested in. See, e.g., Omoigui, [1324-1326], where an agent receives information, classifies it, and adds it to the semantic network, which is then picked up by the Inference Engine. A balloon popup gets displayed indicating there is new and relevant email on the Email.Public.All.Agent. Thus, this scenario illustrates how information was published, shared and captured via email and how, by use of the Semantic Network, other co-workers found out about this information from different but related “knowledge angles”).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Dawson and Omoigui by automatically modifying a semantic network with the motivation of not requiring users to classify information within a repository themselves (see Omoigui, [1326]).
Additionally, it would have been obvious to one of ordinary skill in the art to have provided automatic notifications to users with the motivation of proactively making information known or visible to the user without the user having to explicitly look for information (Omoigui, [0214]).  

	Regarding claim 38: Claim 38 recites substantially the same claim limitations as claim 37, and is rejected for the same reasons.


Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dawson et al. (“Dawson”) (US 2010/0228693 A1), in view of Omoigui (“Omoigui”) (US 2003/0126136 A1), in further view of Asadov et al. (“Asadov”) (US 2002/0062300 A1).
	Regarding claim 16: Dawson as modified teaches The system of claim 1, but does not appear to explicitly teach wherein a fee is charged when one of the plurality of users assigns a reporting task to at least one of the plurality of agents created by another of the plurality of users.
	Asadov teaches wherein a fee is charged when one of the plurality of users assigns a reporting task to at least one of the plurality of agents created by another of the plurality of users (Asadov, [0051], where the user downloads software for an agent, where the agent can be “raw”, non-adapted or adapted by someone (i.e., “created by another of the plurality of users”); see Asadov, [0109], where the disclosed system is a peer-to-peer knowledge network with a currency-based protocol where data sharing is provided by each agent by either answering or redirecting a query (“assigns a reporting task”); each query costs neuros (i.e., “a fee is charged”) and mediators can earn money; see Asadov, [0100], where the consumers of search services—the users of search semantic network—are always the source of money; see also Asadov, [0114], where neuros can be exchanged to real money).
	Because Asadov is directed to the same field of invention as the claimed invention (i.e., utilizing agents to perform certain tasks on a network (i.e., graph data structure)), the search engine taught by Asadov is equivalent to the claimed agent that was assigned a reporting task (as claimed), since the claimed invention and prior art share the same function and result (i.e., a fee is charged when an agent is utilized by a user); thus, the claimed invention does not distinguish over the prior art.
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Dawson as modified and Asadov with the motivation of utilizing money as a real measure of the knowledge value (see Asadov, [0026]) and for generating revenue from services that were rendered (see Asadov, [0069], where owners of the best search agents are given a chance to make money by charging fees for real information services).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
14 January 2022




    
        
            
        
            
    

    
        1 This language appears in the preamble of Claim 1 in the present application.